Citation Nr: 9916095	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for a heart condition is well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for bilateral hearing loss is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for a heart condition and bilateral 
hearing loss.

The Board notes that in July 1995, the RO granted service 
connection for right maxillary sinusitis, and assigned an 
evaluation of zero percent, effective December 20, 1994.  In 
November 1995, the veteran's representative submitted a 
notice of disagreement with the disability rating assigned.  
In February 1996, a statement of the case was sent to the 
veteran by the RO.  However, as no substantive appeal has 
since been filed regarding this issue, it cannot be 
considered by the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.202, 20.302.

The Board also notes that during his April 1999 hearing, the 
veteran indicated that he experiences constant ringing in his 
ears.  To the extent that the veteran's testimony indicated 
an intent to raise a claim of entitlement to service 
connection for tinnitus, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. There is no competent medical evidence of a current 
diagnosis of a heart condition.

2. There is no competent medical evidence of a current 
diagnosis of bilateral hearing loss, and no competent 
medical evidence of a nexus between any claimed hearing 
loss and service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a heart 
condition.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303(a) (1998).  
For certain chronic disorders, such as cardiovascular disease 
and sensorineural hearing loss, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be also granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held 
that a well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Factual Background

Heart condition

Upon entrance into service, the veteran indicated that he had 
no history of heart trouble.  In a report of physical 
examination dated in November 1977, an examiner noted 
"normal" for the veteran's heart and recorded his blood 
pressure at 130/80.

Subsequent service medical records are negative for any 
indication of heart trouble through December 1991.  In a 
report of surgery dated in December 1991, a physician noted 
that the veteran was about to undergo knee surgery when he 
had an episode of bradycardia with some hypotension.  The 
physician noted that this was possibly initiated with emesis, 
and that at the time of the episode, the veteran had 
approximately a T4 level of spinal anesthesia.  The physician 
found that the veteran experienced a period of significant 
lack of electrical induction, but that this period was short-
lived.  The physician concluded that this episode resulted in 
no adverse findings, and the knee surgery continued.

Service medical regards are negative for any further 
incidents of heart problems after December 1991.  Upon 
separation from service, the veteran indicated in a report of 
medical history that he did not know if he had a history of 
heart trouble.  In a report of physical examination dated in 
September 1994, a VA examiner noted normal for the veteran's 
heart and recorded his blood pressure at 120/69.  Reports of 
medical board findings show that in September 1994, the 
veteran was granted a medical discharge due to chronic low 
back pain and chronic bilateral knee pain.

In November 1995, the veteran filed a claim of entitlement to 
service connection for a heart condition.  The veteran 
contended that during his December 1991 knee surgery, his 
heart temporarily stopped beating.

In October 1996, a VA examination of the veteran was 
conducted.  The veteran reported that he has had no history 
of heart problems during service or since his discharge.  The 
VA examiner noted that the veteran has not had any serious 
cardiac problems, only the single, short episode of 
bradycardia during his knee surgery in December 1991.  The VA 
examiner recorded the veteran's blood pressure at 122/70, and 
noted that heart sounds were normal without murmur, gallop, 
or ectopy.  The VA examiner noted that the veteran apparently 
only wishes that his 1991 episode of bradycardia be 
officially recognized and mentioned in his records.  The VA 
examiner concluded that the veteran has had no history of 
heart disease or a heart condition, either prior to or after 
the 1991 episode.

In April 1999, the veteran was provided with a hearing before 
the undersigned Member of the Board.  The veteran testified 
that during his December 1991 knee surgery, his heart had 
stopped beating due to the anesthesia he was given.  He also 
testified that since that incident, he has had no further 
problems with his heart.  The veteran indicated that since 
service, he has had two echocardiograms performed in 
conjunction with other medical problems, and that on one 
occasion, an examiner informed him that "there was something 
with a little skip in it".  The examiner also reportedly 
said that the "skip" would not affect the veteran if he 
were to have any further surgery on his knee.

Bilateral hearing loss

Upon entrance into service, an audiological evaluation of the 
veteran was conducted.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
20
10
10
10
10

Numerous audiological evaluations conducted throughout 
service show findings consistent with the veteran's entrance 
examination.  The veteran's DD Form 214 shows that he was an 
artillery fire support specialist for 16 years.  An 
audiological evaluation dated in April 1992 notes that the 
veteran was routinely exposed to hazardous noise.  The 
service medical records are negative for any complaints of 
hearing loss or ear pain.

Upon separation, another audiological evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
10
10
5
15
30

In November 1995, the veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  The veteran 
contended that his numerous hearing tests in service show 
that he suffers from hearing loss in both ears, and that he 
has been advised to wear protective hearing equipment as 
often as possible.

On VA audiological evaluation conducted in October 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
15
LEFT
5
5
5
15
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 in the left ear.  The 
veteran reported to the VA audiologist that he experiences 
occasional high-pitched ringing in his left ear, mostly heard 
when he goes to sleep.  The VA audiologist noted that 
tinnitus is a subjective complaint that cannot be tested, but 
that tinnitus did likely interfere somewhat in establishing 
reliable pure tone thresholds during the evaluation.  The VA 
audiologist found normal hearing sensitivity in the right ear 
at 250-4kHertz, and normal middle ear function.  Normal 
middle ear function was also noted in the left ear, with mild 
sensorineural hearing loss present at 4kHertz.

During his April 1999 hearing, the veteran indicated that his 
occupation during service was artillery fire support 
specialist, and that he was constantly around loud noise.  
The veteran reported that he experiences constant ringing in 
his ears, and occasionally a high pitched whining sound.  He 
also testified that he often has to read lips to understand 
people during conversation.

Analysis

As stated above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
All three prongs of the Caluza test must be met.

Heart condition

The Board finds that there is no competent medical evidence 
of record demonstrating that the veteran is currently 
diagnosed with a heart condition.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1990).  The October 1996 VA examiner found 
that the veteran's only incident of a heart problem was the 
single, short episode of bradycardia that occurred during the 
veteran's December 1991 knee surgery, and that the veteran 
has had no heart problems prior to or since that episode.  
This is consistent with the other medical evidence of record, 
which has been reported in detail above.  In fact, during 
both his VA examination and his April 1999 hearing, the 
veteran himself reported that he has had no history of heart 
disease or other heart problems since discharge, and that he 
does not claim the he currently suffers from any symptoms.  

The only evidence of record indicating a possible condition 
is the veteran's own testimony during his April 1999 hearing 
that he has had two echocardiograms since service and after 
one, he was told by the examiner that there was "something 
like a little skip in it".  To the extent that the veteran 
is claiming that this statement represents a diagnosis of a 
heart condition, the Court has held that the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The Board believes that the medical evidence of record 
establishes that an acute heart problem was identified in 
connection with the December 1991 surgery.  The medical 
evidence discussed above further establishes that this 
problem almost immediately resolved, the surgery was 
completed and there have been no further heart problems.

In short, because veteran has submitted no competent medical 
evidence of a current heart  disability, the Board finds that 
the veteran's claim of entitlement to service connection for 
a heart condition is not well grounded, and must be denied.  
See Caluza, 7 Vet. App. at 506; see also Rabideau, 2 Vet. 
App. at 143; Brammer, 3 Vet. App. at 225.

Bilateral hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The results of the veteran's October 1996 VA audiological 
evaluation do not meet the parameters set forth in 38 C.F.R. 
§ 3.385 for establishing a current hearing loss disability.  
The Board acknowledges that the VA audiologist indicated that 
tinnitus may have somewhat interfered in the establishment of 
reliable pure tone thresholds, and that the audiologist noted 
mild sensorineural hearing loss in the left ear at 4kHertz.  
Nevertheless, 38 C.F.R. § 3.385 sets forth specific threshold 
requirement for a finding of hearing loss disability, and the 
Board is bound in its decisions by such regulations.  
38 U.S.C.A. § 7104(c).  When bringing a claim of entitlement 
to service connection, the initial evidentiary burden of 
presenting evidence is on the veteran, and without competent 
medical evidence of a current disability, in this case as 
defined by 38 C.F.R. § 3.385, the veteran's claim cannot 
satisfy the first prong of the Caluza test.  See Rabideau, 2 
Vet. App. at 144; Brammer, 3 Vet. App. at 225. 

The Board wishes to note that it does not dispute the 
veteran's contention that his hearing is not as good as it 
was when he entered service.  However, as noted above, the 
Board is bound by VA regulations regarding hearing loss.  
Furthermore, even if the veteran had satisfied the first 
prong of Caluza, a current disability, he must still submit 
competent medical evidence of a nexus between the his claimed 
disability and service.  In this case, the veteran has 
submitted no evidence of a nexus between his claimed hearing 
loss disability and service.  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  


In summary, the Board finds that the veteran has not 
presented competent medical evidence of a current hearing 
loss disability, or competent medical evidence of a nexus 
between the veteran's claimed disability and service.  
Accordingly, the veteran has not presented a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss, and the benefit sought on appeal is denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette, 
8 Vet. App. at 77-80.

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims of entitlement to service connection for 
heart disease and bilateral hearing loss plausible.  By this 
decision, the Board informs the veteran that in order to make 
his claims for entitlement to service connection well 
grounded, he will need to submit competent medical evidence 
of current diagnoses of heart disease and bilateral hearing 
loss (remembering that such is defined in the VA 
regulations), and competent medical evidence establishing a 
nexus between service and his current disabilities.



ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
heart condition is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

